DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is a notice of allowability in response to the received approved terminal disclaimer on 6/16/2021.  Claims 1-20 are examined and are allowed.


Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 6/23/2021 cancelled no claim.  No claims have been previously cancelled. No claim was amended. No new claims are added.   Claims 1-20 are allowed. (pls refer to Reasons for Allowance in previous Office Action sent and searches were done, 5/17/2021).

Applicant’s approved Terminal Disclaimer on 6/16/2021 are sufficient to obviate the non-statutory double patenting rejection, set forth in the previous office action.  Therefore, Examiner withdraws double patenting rejection. 




Terminal Disclaimer
An terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on 


Allowable Subject Matter
Claims 1-20 are deemed to be allowed in light of the amendments and arguments filed on 3/10/2021, searched performed 5/17/2021, and an approved terminal disclaimer on 6/16/2021. Reasons for Allowance were explained and written in previous Office Action sent 5/17/2021, and all searches were done on 5/17/2021.      

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to outstanding issues cited above. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/SUN M LI/Primary Examiner, Art Unit 3681